                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF OKLAHOMA

JAMES ROBERT HUNT,                           )
                                             )
               Plaintiff,                    )
                                             )
v.                                           )       Case No. CIV-19-407-HE
                                             )
DR. FRED SANDERS, et al.,                    )
                                             )
               Defendants.                   )

                                            ORDER

       A Report and Recommendation was entered on May 30, 2019, recommending Plaintiff’s

amended application for leave to proceed in forma pauperis be denied. [Doc. No. 9]. Plaintiff

thereafter paid the filing fee and the Court struck his amended application as moot. [Doc. No. 13].

The pending Report and Recommendation is therefore VACATED.

       IT IS SO ORDERED this 11th day of July, 2019.
